                    Case: 1:19-cr-00260 Document #: 1 Filed: 03/19/19 Page 1 of 1 PageID #:1            t{b
  ffiHH"*ffiffi
      r,,,r..r   19 r$iIAln
                                    UNITED STATES DISTRICT COURT
    THOI4;:\S G. BRLITOi{
CLERK, U.iJ. L"IiSTRICI COURT       NORTHERN DISTRICT OF ILLINOIS                   RECEIYED
                                          EASTERN DIVISION

            UNITED STATES OF AMERICA

                              v.                19
            AGAPITO AIVAREZ-DELOERA,
            also known as "Agapita Alvarez"


                    The SPECIAL JUNE 2018 GRAIID ruRY charges:

                    On or about January 8,2019, at Chicago, in the Northern District of Illinois,

          Eastern Division and elsewhere,

                                       AGAPITO ALVAREZ-DELOERA,
                                       also known as "Agapita Alvarez,"

          defendant herein, an alien who previously had been deported and removed from the

          United States on or about April 19,20t6, was present and found in the United States

          without previously having obtained the express consent of the Secretary of the

          Department of Homeland Security for reapplication by defendant for admission into

          the United States;

                    In violation of fitle 8, United States Code, Section 1326(a), and Title 6, United

          States Code, Section 202(4).

                                                         A TRUE BILL:


                                                          FOREPERSON


          UNITED STATES ATTORNEY
